Title: John H. Peyton to Thomas Jefferson, 19 November 1819
From: Peyton, John Howe
To: Jefferson, Thomas


					
						Dear Sir
						
							Staunton
							Novr 19th 1819—
						
					
					The chancellor has pronounced his decree in your suit with the Rivanna company this day—It is too lengthy to procure you a copy otherwise I would enclose it—I think however I recollect enough to be able to give you an idea of it in its material bearings
					He decides that the bed of the river is clearly embraced within the boundaries of the Patent to your father—That that patent vested the fee in your father & those claiming under him—a right of which you have not been divested by the acts of 1794, 1805 or 1806
					2 That no person, whether the owner or not, of the bed of any watercourse whether naturally navigable or not, can since the passage of the act of 1792 concerning mills &c. erect a dam across the bed thereof without complying with the requisitions  of the act.—
					3 That the county courts under a sound construction of the act of 1792 have the right to impose a condition upon the applicant to establish a mill, relative to navigation not then practised but contemplated in future
					4 That the jury empannelled in your case had no right  to impose conditions or to make a contract—but that the court having that right might look at the contract reported as a fact & in as much as it was not objected to  by you upon the return of the request did give it weight in their decision as a mean by which the obstruction to future navigation might be prevented
					6—The court hath not imposed upon you the condition of erecting & supporting a lock & consequently  you are not bound to do so—
					7 The court has imposed it as a condition that you shall permit the public to navigate your canal but as to the extent of this grant the court coincides entirely with you
					The court considered it clear that this permission did not extend to the absurd length either of appropriating to the public the fruit of so many years labor & so many 1000 dollars of expence or of permitting the public to take possession of your canal—or that they had a right to appropriate to themselves the water in the canal giving you only such surplus water as they might not want—or to endanger or injure your mills—but that the correct interpretation of the condition was this—that the right of the company to the water was secondary—yours primary & that if there was not water sufficient for both that the mills were to have the preference—upon the subject of Damages & precautionary regulations commissioners are to be appointed to view the canal, locks &c &c & to make report at the next term—
					This hasty Sketch I have given you from memory—as soon as a copy of the opinion can be made out it shall be forwarded to you—In the selection of commissioners we shall want your aid,
					
						I am with great respect Yr obt Sert
						
							John H. Peyton
						
					
				